Citation Nr: 1043494	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  02-05 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of hernia repair 
on the basis of aggravation.  


REPRESENTATION

Appellant represented by:	Virginia Giraud-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant, spouse and daughter


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 
1974, and from August 1991 to February 1992.  His personnel 
records also indicate various periods of service with the Army 
National Guard through 1998.  

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans' Appeals (Board) from a September 2001 rating 
decision of the VA Regional Office (RO) in Muskogee, Oklahoma 
that denied service connection for residuals of hernia repair.  

The Veteran was afforded a videoconference hearing at the RO in 
August 2002 before the undersigned Veterans Law Judge sitting in 
Washington, DC.  The transcript of the hearing is of record. The 
Board remanded the case for additional development in August 
2003.  

By a decision dated in April 2005, the Board denied the Veteran's 
claim. The appellant appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a July 2006 Order, the 
Court vacated the April 2005 Board decision and remanded the case 
to the Board for further development and compliance with the 
instructions contained in the Appellant and the VA Secretary's 
(parties) June 2006 Joint Motion for Remand.  In October 2006, 
the Board remanded this case to the RO for additional 
development.  

The Board denied entitlement to service connection for residuals 
of hernia repair by decision dated in January 2008 and another 
appeal to the Court ensued.  The Court issued an Order in July 
2008 granting a June 2008 Joint Motion by the parties to vacate 
the January 2008 Board decision and to remand for further 
development.  The Board remanded the case for further development 
in November 2008 and again in October 2009.  

Following review of the record, the appeal is once again REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC. VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

Under 38 U.S.C.A. § 1111, a Veteran is afforded a presumption of 
sound condition upon entry into service, except for any defects 
noted at the time of examination for entry into service.  That 
presumption can be rebutted by clear and unmistakable evidence 
that such a disability existed prior to service and was not 
aggravated by service.  See Monroe v. Brown, 4 Vet. App. 513, 515 
(1993); Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  To 
rebut the presumption of sound condition under 38 U.S.C.A. § 1111 
where a condition is not noted at service entry, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  See VAOPGCPREC 3-2003 (2003), 69 Fed. 
Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004).

The Veteran first suffered a midline hernia of the upper abdomen 
in 1987, rand medical records reflect that it was sustained when 
the Veteran was picking up plumbing supplies while working his 
civilian job.  This disability, therefore, is not eligible for 
service connection.  However, the Veteran may only be service-
connected for subsequent manifestations of this disability if it 
is shown to have been aggravated by military service.

The Veteran believes that he ruptured his hernia during a 
nighttime combat training maneuver in 1997.  Subsequent in-
service and VA medical records reflect that the Veteran 
frequently sought treatment for what was considered to be a 
reducible ventral hernia.  January 2002 medical records reflect 
that the Veteran's hernia had increased in size over the past 
five years and was limiting his work.  In January 2002, the 
Veteran underwent a ventral hernia repair with mesh, and 
subsequent records describe his recovery from this procedure.  

In February 2007, the Veteran underwent a VA examination for the 
purpose of determining whether his repaired hernia had been 
aggravated by his military service.  The Veteran' s attorney has 
requested in her July 2010 argument that the claim be remanded 
for another VA examination, pointing out that the February 2007 
examination was inadequate.  Specifically, she argues that the 
February 2007 examiner did not provide rationale for the finding 
that the Veteran's disorder was not aggravated by service.  A 
review of the examination report indicates that it was the VA 
examiner's medical opinion that the Veteran's first hernia repair 
was not aggravated permanently or permanently increased in 
severity beyond ordinary progress by any re-injury or other 
activity which occurred at any time while the Veteran was serving 
in a military status; however complete rationale was not 
provided.  

Further it is argued by the Veteran's attorney in her July 2010 
argument that a remand is necessary since the VA examiner did not 
have access to all of the Veteran's medical records.  She pointed 
out that the examiner stated that the earliest medical records 
available to him were dated on December 6, 1997, which was a 
periodic examination.  It is argued that therefore much of the 
positive evidence indicating aggravation was not considered when 
the examiner offered his opinion.

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not statutorily 
obligated to do so, VA must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical 
examination report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

An examination is adequate if it "takes into account the records 
of prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one."  Barr, 21 Vet. App. at 
311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  
An examination must be based upon consideration of the Veteran's 
prior medical history and examinations.  Stefl, 21 Vet. App. at 
123.  The value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  In this case, a remand is therefore required to 
afford the Veteran an adequate VA examination.

The appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may include denial 
of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination, with an appropriate examiner, 
to determine the nature and etiology of 
the claimed residuals of hernia repair.  
The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is requested 
to offer an opinion as to whether there is 
clear and unmistakable evidence that the 
Veteran's residuals of hernia repair did 
not increase in disability beyond natural 
progression during service.  A complete 
rationale should be given for all opinions 
and conclusions expressed in a typewritten 
report.

2.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


